Citation Nr: 1136362	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected residuals from rheumatic fever, left knee disability, previously rated as synovitis of the left knee, to include on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran served on active duty from November 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit sought on appeal.

As a matter of history, it is noted that in an August 1952 rating decision, the RO originally rated the Veteran's service-connected left knee disability as synovitis of the left knee and assigned a noncompensable rating effective from April 11, 1951. By way of a February 1958 rating decision, the RO amended the August 1952 rating decision and rated the Veteran's service-connected left knee disability as it appears on the cover of this decision effective from December 7, 1957. Additionally, the Veteran's disability rating is protected by law pursuant to 38 C.F.R. § 3.951(b).

This matter was remanded by the Board in July 2009 for further evidentiary and procedural development.  In an April 2010 decision, the Board denied a rating in excess of 30 percent for the left knee disability as well as denied consideration for a total rating based on individual unemployability and on an extraschedular basis.  The Veteran appealed the decision to the United States Court of Appeals for Veteran's Claims (Court).  In November 2010 a Joint Motion for Remand (JMR) vacated that the April 2010 Board decision finding that the Board failed to provide an adequate statement of reasons or bases for its determination that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b) was not warranted.  Thun v. Peake, 22 Vet. App. 11 (2008).

In February 2011 the Board then remanded the issue on appeal in order for the Veteran to be notified of the information or evidence needed to substantiate a claim for an extraschedular evaluation.  Additionally, pursuant to the Board's February 2011 remand instructions, the Appeals Management Center (AMC) referred the case to the Director of the Compensation and Pension Service for consideration of entitlement to an extraschedular rating under 38 C.F.R. § 3.321.  In a June 2011 decision, the Director denied entitlement to an extraschedular rating for the Veteran's service-connected disabilities, on the basis that there was no unusual or exceptional disability pattern that renders application of the regular rating criteria impractical.  The Board finds that since the Veteran was afforded notice in February 2011 and Director of Compensation rendered a decision in June 2011 all requested development has been completed and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's service-connected residuals of rheumatic fever, left knee disability, are not manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  

3.  The Veteran's range of motion is normal for extension and flexion and the rating schedule has not been rendered impractical.  

4.  The Veteran's left knee instability is manifested by moderate recurrent instability and it is currently not shown to be manifested by severe recurrent subluxation or lateral instability.  





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for residuals from rheumatic fever, left knee disability, based on extraschedular evaluation have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.20, 4.31, 4.71a, Diagnostic Codes 6309, 5002, 5256, 5260, 5261, 5262 (2010).

2.  The criteria for an initial rating of 20 percent, but not higher, for the instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.71a including Diagnostic Codes 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in December 2006, August 2009, December 2009, and February 2011.  These letters detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the September 2007 Statement of the Case (SOC).  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the December 2006, August 2009, December 2009, and February 2011 letters.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in December 2006 and January 2010 and also obtained the Director of Compensation's opinion on extraschedular evaluation in June 2011.  The Board finds that these examinations are adequate for rating purposes because they conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In April 2010 the Board denied an increased rating in excess of 30 percent for rheumatic fever, left knee disability.  The Board denied an increased rating under 38 C.F.R. § 4.88b, Diagnostic Code 6309 and 38 C.F.R. § 4.71a Diagnostic Codes 5256-5262; the Board also found that the Veteran did not warrant an extraschedular evaluation.  As noted above, the Veteran then appealed to the Court and a November 2010 JMR vacated the April 2010 Board decision.  The Board then remanded for further development in February 2011.  The Board finds that after a careful review that the Veteran does not warrant an increased rating in excess of 30 percent based on rheumatic fever or range of motion of his knee; however, the Board finds that based on instability the Veteran warrants a 20 percent disability rating.  

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban, 6 Vet. App. at 262.  For example, the VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  However, the combined evaluation for the affected leg cannot exceed the rating for amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68 (2010).

Under the provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

It was documented in the Veteran's December 2006 VA examination report and in an August 2007 treatment note that he did not use any assistive devices; however, by March 2008 it was noted that he was using a cane.  At the December 2006 VA examination it was noted that the Veteran had constitutional symptoms of arthritis manifested by weakness.  The Veteran reported no incapacitating episodes of arthritis and no functional limitations on standing; there were functional limitations on walking, the Veteran reported he was unable to walk more than a few yards.  Upon examination, there was no deformity, giving way, instability, stiffness, no episodes of dislocation or subluxation, no locking episodes, no effusion and no flare- ups or inflammation of joint disease.  Range of motion studies indicated 0 to 90 degrees flexion, with no pain and no additional loss of motion on repetitive use. The examiner noted there was crepitus and weakness of the left knee with grinding and patellar abnormality.  The examiner diagnosed the Veteran with left knee pain due to synovitis, rheumatic fever, and degenerative joint disease of the patella. The examiner noted that there would be significant effects on the Veteran's occupational activity to include decreased mobility and decreased strength of the lower extremity.  X-ray studies of the left knee showed degenerative changes and spurs on the patella.

 It was noted in August 2007 that the Veteran had left knee pain with stiffness and occasional swelling, it was also noted that his knee occasionally buckled.  A May 2009 private MRI study showed widespread soft tissue and subcutaneous edema of uncertain etiology.  Small joint effusion and mild chondromalacia patella was indicated as well as meniscal degeneration without a discrete tear; there was also no swelling of the tissue.  In a June 2009 treatment note discussing the May 2009 MRI study, his private physician noted that the Veteran had a slapping gait but related it to the Veteran's diabetes mellitus and peripheral neuropathy.  He also stated that the Veteran's knee did not look especially swollen.   

In July 2009 it was noted that the Veteran had an intermittent limp and increased walking activities increased his discomfort. The Veteran also reported a slight change in his gait, "a bit" heavy at this point.  It was further noted that he had nearly full extension with only some stiffness on flexion.  There was reasonable alignment and stability. There was no leg-length discrepancy, deformity or crepitation.

In August 2009 VA treatment records, the Veteran complained of left knee pain for years.  He reported stiffness, occasional swelling, and admitted to occasional buckling of the knee with two recent falls.  He used a cane as an assistance device. The examiner noted the left knee had reduced range of motion and minimal tenderness.  The examiner stated the Veteran had knee pain which significantly impaired his daily activities and routine.  In December 2009 private treatment records of Dr. RC diagnosing the Veteran with left knee pain, the Veteran stated that his left knee was still bothersome occasionally, with swelling giving him some pain.

It was noted at the January 2010 VA examination that the Veteran had pain, stiffness, and weakness of the left knee.  It was also noted that the Veteran had no incapacitating episodes but was unable to stand for more than a few minutes and was unable to walk more than a few yards.  He used a cane and had an antaglic gait with poor propulsion.  It was also noted that on examination there was no objective evidence of pain or after repetitive motion.  It was noted that the Veteran was presently not working and that his left knee caused significant effects and decreased mobility and pain on any occupational activities.  Upon examination, there was tenderness with abnormal motion, crepitation, and grinding.  There was no mass behind the knee, no clicks or snaps, no instability, and no patellar or meniscus abnormality.  Range of motion measurement with active motion was flexion 0 to 60 degrees, knee extension was normal at 0 degrees.  

X-ray studies were compared with previous studies conducted in January 2008 and the examiner stated there were minimal degenerative changes at the patellofemoral articulation.  The other joint spaces were unremarkable.  There was chondrocalcinosis and what appeared to be periosteal calcifications/new bone formation posterior to the distal femur, unchanged not only from January 2008 but from December 2006.  The lack of change suggested that it was secondary to a nonaggressive, benign etiology.  Other than for the chondrocalcinosis, there was no significant interval change from the previous examination of December 2006.

The examiner noted the Veteran had retired 20 years prior.  The examiner diagnosed the Veteran with arthritis and chondrocalcinosis of the left knee.  The impact on occupational activities included decreased mobility and pain.  It was also noted that the Veteran was prevented from driving; had moderate problems with exercise and sports; mild problems with chores, shopping, recreation, and traveling; and no problems with feeding, bathing, dressing, toileting, or grooming. The VA examiner stated the frequency of visits and description of the knee joint clinical findings suggested a severe condition.

In June 2011 the Director for Compensation conducted administrative review for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Director discussed the Veteran's medical records including the January 2010 examination report and a June 2009 MRI and concluded that entitlement to an increased evaluation on an extraschedular basis under 3.321(b)(1) was not warranted.  The Director then opined as follows:

		The evidentiary records fails to demonstrate an 
      exceptional or unusual disability picture for the 
      service-connected left knee disability that renders 
      the application of the regular rating criteria 
      as impractical.  Thun v. Peake, 22 Vet. App. 111 (2008).  
      The Veteran's functional impairments, to include limitations 
      with walking and standing are the expected limitations 
      associated with a severe left knee disability.  The 
      symptomatology associated with the Veteran's left knee 
      disabilities, such as pain, loss of motion, weakness, stiffness, 
      etc. are appropriately rated under the applicable diagnostic 
      codes contained in the rating criteria.  

June 2011 Director of Compensation Service Memorandum

In addition to the Veteran's statements of an increased pain and using a cane because of instability he also submitted statements from his wife, grandson, and his grandson's wife.  All of the statements discussed that the Veteran's left knee disability has progressively gotten worse.  They stated that the Veteran could not walk any distance without the help of a cane and that he had constant pain that also caused him to lose sleep.  It was also noted the Veteran's quality of life and activities were greatly impaired by his left knee disability. 

After a careful review of the Veteran's claims the Board finds that as discussed herein below, an increased rating in excess of 30 percent is not warranted for rheumatic fever or limitation of motion of the left knee nor is an extraschedular evaluation warranted; however, the Board finds that an initial rating of 20 percent for instability of the left knee is warranted. 

Range Of Motion and Rheumatic Fever

As noted above, the Veteran is in receipt of a 30 percent disability rating for rheumatic fever of the left knee disability, previously rated as synovitis.  The Board notes that the Veteran's 30 percent disability rating is not based on the Rating Schedule 38 C.F.R. § 3.321(a) and 38 C.F.R. § 3.321(b)(1); however, the Veteran's disability rating is protected by law pursuant to 38 C.F.R. § 3.951(b).  After a careful review of the Veteran's claims file the Board finds that the Veteran does not warrant an increased rating in excess of 30 percent based either on rheumatic fever or on range of motion.  

The rating criteria for rheumatic fever is under 38 C.F.R. § 4.88b, Diagnostic Code 6309.  The rating criteria only warrants a 100 percent evaluation when rheumatic fever is an active disease; thereafter, the disease is to be rated for residuals under the appropriate system.  Since there is no evidence that the Veteran's rheumatic fever is active an increased rating is not warranted under Diagnostic Code 6309.  

The Board notes that Diagnostic Code 5002 provides that rheumatoid (atrophic) arthritis will be rated based on either as an active process or on the basis of chronic residuals, and the higher rating will be assigned.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Under Diagnostic Code 5002, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating.  Under Diagnostic Code 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  The Board finds that an increased rating is not warranted under 38 C.F.R. § 4.71a Diagnostic Code 5002 since there is no evidence that the Veteran's arthritis of the left knee is classified as an active process or that he has symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  

The rating codes for limitation of motion of the leg state that under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted where flexion of the leg is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is appropriate where flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  

The Board finds that the Veteran does not warrant an increased rating in excess of 30 percent since there is no evidence of ankylosis of the knee for an increased rating under Diagnostic Code 5256.  The Veteran does not warrant an increased rating under Diagnostic Code 5260 since his range of motion is to 60 degrees which only warrants a noncompensable rating.  In addition, the Board finds that an increased rating in excess of 30 percent is not warranted under Diagnostic Code 5261; in order for the Veteran to warrant an increased rating his range of motion for extension needs to be limited to either 30 degrees or 45 degrees and at the January 10 VA examination his range of motion for extension was from 90 degrees to 0 degrees, which is within normal limits.  

Additionally, the Board finds that the Veteran does not have any decreased range of motion; however, any symptoms because of pain, weakness, and fatigability have been taken into consideration in granting the Veteran's 30 percent disability rating.  Therefore, the Board finds that the Veteran does not warrant an additional rating under DeLuca.   

In sum, the Board finds that the preponderance of the evidence is against an increased rating in excess of 30 percent.  There is no evidence that the Veteran's left knee is manifested by active rheumatic fever; arthritis as an active process or that he has symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; range of motion for extension limited to 30 degrees; or anklyosis of the knee.  Therefore, an increased rating in excess of 30 percent for residuals from rheumatic fever of the left knee disability is not warranted. 

Instability of the Knee

As noted above, the Veteran can receive a separate disability rating based on instability of the knee.  VAOPGCPREC 23-97 (July 1, 1997).  The Board finds that the Veteran's rheumatic fever of the left knee warrants a separate initial rating of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257, based on instability. 

Instability of the left knee is evaluated under Diagnostic Code 5257, which provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt, a separate initial rating of 20 percent is warranted for the instability of the left knee.  While the Veteran's claims file does not include a diagnosis of instability, the Veteran reports that he uses a cane because of instability and there are also reports of buckling.  The Veteran's medical records and VA examinations also show that the Veteran is unable to drive, stand for more than a few minutes, and walk more than a few yards.  There is also evidence that there is "mild" and "moderate" impact on his activities of daily living.  Therefore, the Board finds that this is evidence of moderate instability and a separate 20 percent disability rating is warranted.  The Board finds that a higher 30 percent disability rating is not warranted since there is no evidence of severe instability.  

The Board notes that the DeLuca provisions to not apply to Diagnostic Code 5257, as it is not predicated upon range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In sum, the Board finds that the Veteran's instability of the left knee is manifested by moderate instability as evidenced by his limitations of walking, driving, and sitting.  Therefore, the Board finds that a separate initial rating of 20 percent is warranted. 

Extraschedular Consideration 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those two elements has been met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In the April 2010 decision the Board found that the Veteran's left knee did not warrant an extraschedular evaluation.  As noted above, the Veteran then appealed the April 2010 Board decision and in a November 2010 JMR the April 2010 Board decision was vacated.  The JMR found that the Board inadequately explained its finding that referral for an extraschedular consideration under 38 C.F.R. § 3.321(b)(1) was not warranted.  The Court, citing Simmington v. West, 11 Vet. App. 41. 43 (1998), indicated that deficiencies in the Board's analysis precluded effective judicial review, and thus, remand was warranted.  The parties indicated that remand was necessary for the Board to adequately compare the Veteran's symptomatology; the Board was to address all of the symptomatology endorsed by the Veteran attributable to his service-connected left knee disability, and provide adequate reasons or bases as whether referral for an extraschedular rating was warranted under 38 C.F.R. § 3.321(b)(1).  In February 2011 the Board then remanded the issue on appeal for further development and in May 2011 the AMC referred the issue to 
the Director of Compensation.  

The Board notes that the Veteran has a 30 percent disability rating based on rheumatic fever and limitation of motion of the left knee and herein above was granted a separate initial rating of 20 percent for instability of the left knee.  As noted above, in exceptional cases where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  While the rheumatic fever, left knee disability causes interference with employment and his activities of daily living, the Board finds, as discussed below, that any such interference is far short of a level that constitutes "marked" interference sufficient to render impractical the application of the regular rating schedule. 

At the January 2010 VA examination it was noted that the Veteran retired 20 years prior; however, it was also noted that the cause of the Veteran's retirement was "eligible by age or duration of work."  It was also noted that the impact on occupational activities included decreased mobility and pain.  It was noted in his private and VA treatment records that he was unable to drive, to stand for more than a few minutes, and walk more than a few yards.  While the most recent VA examiner stated that the reports of clinical visits and functional impact indicate that the condition is "severe," the Board finds that the above symptomatology is by no means insignificant but they are not so severe as to cause "marked" interference with employment.  In addition, there is no evidence that the Veteran has any hospitalizations that would cause "marked" interference with employment or render the rating schedule impractical.  The Board has also looked to how the private and VA treatment reports and the VA examiners described the impact of the Veteran's left knee disability on his usual daily activities.  While the left knee disability effects his daily activities, the examiner has indicated that the degree of impact is only "mild" or "moderate."  The Veteran's most recent examination described the effects of the Veteran's left knee disability on his usual daily activities as only being "moderate" with regards to exercise and sports and "mild" with regards to chores, shopping, recreation, and traveling; the Board notes that the Veteran was found to have no problems in regards to feeding, bathing, dressing, toileting, or grooming. 

The Board finds that in reviewing the statements made in private and VA treatment reports and in the VA examination reports regarding "significant" impact on work functions in conjunction with the statements regarding "mild" or "moderate" impact on the activities of daily living, there is no evidence showing that the service-connected left knee disability causes marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  See 38 C.F.R. § 3.321(b).      

In regards to the statements made by the Veteran's family, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, the Board finds that the Veteran's family is not competent to opine if the Veteran's left knee disability is manifested by unusual or exceptional disability pattern that renders application of the regular rating criteria impractical since they are not familiar with the rating criteria.  However, the Director of Compensation is competent to opine if the Veteran is entitled to an extraschedular evaluation and in addition, to the private and VA treatment reports and the VA examination reports also of record is the June 2011 Director for Compensation opinion.  The Director denied entitlement to an extraschedular rating for the Veteran's service-connected disabilities, on the basis that there was no unusual or exceptional disability pattern that renders application of the regular rating criteria impractical.  In rendering this opinion the Director of Compensation stated that the Veteran's limitations are the expected limitations with the current severity of the Veteran's left knee disability.  He further stated that all of the Veteran's symptomatology, including pain, loss of motion, weakness, stiffness, are appropriately rated under the applicable diagnostic codes contained in the rating criteria.  

Thus, the Board finds that after a careful review of the Veteran's claims file, including the Veteran's statements and the statements made by his family, his private and VA treatment reports, his VA examinations, and the opinion of the Director of Compensation, there is no evidence that the Veteran's left knee disability is manifested by exceptional or unusual circumstances indicating the rating schedule may be inadequate to compensate for average impairment of earning capacity due to the disability.  Therefore, an increased rating in excess of 30 percent for rheumatic fever and limitation of motion of the left knee and 20 percent for instability of the left, based on an extraschedular evaluation is not warranted. 





ORDER

An increased rating in excess of 30 percent, to include on an extraschedular basis for service-connected residuals from rheumatic fever, left knee disability, previously rated as synovitis of the left knee, is denied.

A separate initial rating of 20 percent for the service-connected residuals from rheumatic fever, left knee disability based on instability is granted, subject to the regulation controlling disbursement of VA monetary benefits.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


